FILED
                             NOT FOR PUBLICATION                            DEC 11 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-30408

               Plaintiff - Appellee,             D.C. No. CR-05-00347-TSZ

   v.
                                                 MEMORANDUM *
 HOANG MUNG THAI,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                   Thomas S. Zilly, Senior District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Hoang Mung Thai appeals from the 108-month sentence imposed upon a

remand for resentencing, following his guilty-plea conviction for possession with



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and 18

U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738 (1967), Thai’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




EF/Research                                2                                        07-30408